 



Exhibit 10.2
VIASAT, INC.
EXECUTIVE RESTRICTED STOCK UNIT AWARD AGREEMENT
THE THIRD AMENDED AND RESTATED 1996 EQUITY PARTICIPATION PLAN

 

     
 
   
Grant: _________ shares of Restricted Stock Units
  Name:
 
   
Grant Date:
  Signature:

 
1. Grant. Effective on the Grant Date, you have been granted the number of
shares indicated above of Restricted Stock Units (the “RSU”), providing you the
entitlement to receive Common Stock of ViaSat, Inc., a Delaware corporation (the
“Company”), in accordance with the provisions of this Agreement and the
provisions of the Third Amended and Restated 1996 Equity Participation Plan of
ViaSat, Inc. (the “Plan”). Restricted Stock Units are defined as “Deferred
Stock” in the Plan.
2. Forfeiture Upon Termination. Until vested, the RSU shall be subject to
forfeiture in the event of the termination of your employment or service with
the Company and all of its Subsidiaries for any reason, whether such termination
is occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Employment”).
3. Transferability. Until vested and issued upon settlement, the RSU or any
right or interest therein is not transferable except by will or the laws of
descent and distribution. Until Common Stock is issued upon settlement of the
RSU, you will not be deemed for any purpose to be, or have rights as, a Company
shareholder by virtue of this Award. You are not entitled to vote any shares of
Common Stock by virtue of this award.
4. Vesting.
     (a) The RSU will vest and no longer be subject to the restrictions of and
forfeiture under this Agreement in one-fourth (1/4th or 25%) increments. The
first one-fourth will vest on the 13th month anniversary of the Grant Date and
the remaining three fourths will vest on the second, third and fourth
anniversaries of the Grant Date.
     (b) Notwithstanding the foregoing, the RSU shall be fully vested upon your
Termination of Employment by reason of death or permanent disability. “Permanent
disability” means that you are unable to perform your duties by reason of any
medically determined physical or mental impairment which can be expected to
result in death or which has lasted or is expected to last for a continuous
period of at least 12 months, as reasonably determined by the Compensation and
Human Resources Committee of the Board (the “Committee”) in their discretion.
5. Payment. Except as provided in paragraph 6, upon vesting of the RSU, you will
be issued shares of Common Stock equal to the number of shares vested, in
settlement of the RSU (subject to the withholding requirements described in
paragraph 7 below, as applicable).
6. Deferral Election.
     (a) Initial Election. If you make a valid initial deferral election, then
you can elect to defer the timing of receipt of the Common Stock otherwise
deliverable under paragraph 5 to a later date. You may make a separate initial
deferral election with respect to each one-fourth portion of your RSU award.
However, the initial deferral election must be made within 30 days of the Grant
Date.

 



--------------------------------------------------------------------------------



 



     (b) Subsequent Deferral Election. Under certain circumstances, you may make
an additional deferral election with respect to receipt of the Common Stock
otherwise deliverable. That second deferral election:
     (i) must be made at least twelve months prior to the scheduled delivery
date;
     (ii) will not be effective for at least twelve months after you make it;
and
     (iii) must postpone delivery for at least five (5) years but no more than
ten (10) years from the scheduled delivery date. Notwithstanding any deferral
election you make, all Common Stock will be delivered in satisfaction of the RSU
upon a Change in Control or within 30 days after your death. Such deferral
elections must comply with the requirements of Code Section 409A and the
Treasury Regulations or other guidance issued thereunder as well as any Plan
rules on deferrals.
     (c) Unforeseeable Emergencies. Notwithstanding your existing elections, in
the event you have an ‘unforeseeable emergency’ resulting in severe financial
hardship to you, you may elect to receive an earlier delivery of your vested
shares in accordance with the applicable rules.
     An “unforeseeable emergency” means your severe financial hardship resulting
from (i) an illness of yours, your spouse or your dependent, (ii) loss of your
property due to casualty or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond your control. The
determination of whether you have an unforeseeable emergency is made by the
Committee, in its sole discretion. To apply for such a withdrawal, you must file
a request indicating the nature of the unforeseeable emergency, the amount of
your financial hardship as well as whether or not the hardship may be relieved
through insurance or through the disposition of other assets.
     If the Committee determines that you qualify, then the shares to be
delivered to you cannot have a value in excess of the amount necessary to
satisfy your hardship, plus an amount necessary to pay taxes reasonably
anticipated as a result of such distribution. This must be approved by the
Committee, in its sole discretion, after taking into account the extent to which
you could satisfy the hardship through reimbursement or compensation by
insurance or otherwise or by liquidation of your assets and as otherwise
required by law.
7. Withholding. The Company has the authority to deduct or withhold, or require
you to remit to the Company, an amount sufficient to satisfy applicable Federal,
state, local and foreign taxes (including any FICA obligation) required by law
to be withheld with respect to any taxable event arising from the receipt of the
shares of Common Stock upon settlement of the RSU. At any time not less than
five (5) business days before any such tax withholding obligation arises, you
may satisfy your tax obligation, in whole or in part, by either: (i) electing to
have the Company withhold cash payable or shares otherwise to be delivered with
a Fair Market Value equal to the minimum amount of the tax withholding
obligation, or (ii) paying the amount of the tax withholding obligation directly
to the Company in cash. Unless you choose to satisfy your tax withholding
obligation in accordance with subsection (ii) above, your tax withholding
obligation will be automatically satisfied in accordance with subsection
(i) above. The Committee or the Board will have the right to disapprove an
election to pay your

 



--------------------------------------------------------------------------------



 



tax withholding obligation under subsection (ii) in its sole discretion. In the
event your tax withholding obligation will be satisfied under subsection
(i) above, then the Company, upon approval of the Committee or the Board, may
elect (in lieu of withholding shares) to instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on your behalf a whole number
of shares from those shares of the RSU issuable to you as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy your tax
withholding obligation. Your acceptance of this RSU award constitutes your
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in the previous sentence, as applicable. Such shares
will be sold on the day the tax withholding obligation arises (i.e., a date
Common Stock is delivered) or as soon thereafter as practicable. The shares may
be sold as part of a block trade with other participants of the Plan in which
all participants receive an average price. You will be responsible for all
broker’s fees and other costs of sale, and you agree to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed your tax withholding
obligation, the Company agrees to pay such excess in cash to you as soon as
practicable. You acknowledge that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your tax withholding
obligation. The Company may refuse to issue any Common Stock in settlement of
your RSU award to you until your tax withholding obligations are satisfied. To
the maximum extent permitted by law, the Company has the right to retain without
notice from shares issuable under the RSU award or from salary payable to you,
shares or cash having a value sufficient to satisfy your tax withholding
obligation.
8. No Effect on Employment. Nothing in the Plan or this Agreement shall be
interpreted to interfere with or limit in any way the right of the Company or
any Subsidiary to terminate your employment or services at any time, nor confer
upon you the right to continue in the employ or service of the Company or any
Subsidiary.
9. Plan Governs. This RSU Award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of RSU under the Plan is a one-time benefit and does not create
any contractual or other right to receive an award of RSU or benefits in lieu of
RSU in the future. Future awards of RSU, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of the award, the
number of shares and vesting provisions. By execution of this Agreement, you
consent to the provisions of the Plan and this Agreement. Defined terms used
herein shall have the meaning set forth in the Plan, unless otherwise defined
herein.
10. Amendment. The Committee may amend, terminate or revoke this Agreement in
any respect to the extent determined necessary or desirable by the Committee in
its discretion to comply with the requirements of Section 409A of the Code and
the Treasury Regulations or other guidance issued thereunder. You expressly
understand and agree that no additional consent from you shall be required in
connection with such amendment, termination or revocation.
VIASAT, INC.

         
By:
       
 
       
 
       
Its:
       
 
       

 